[Cite as In re Guardianship of Hagedorn, 2022-Ohio-4198.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


 IN RE: GUARDIANSHIP OF                               JUDGES:
 LAWRENCE A. HAGEDORN                                 Hon. William B. Hoffman, P.J.
                                                      Hon. John W. Wise, J.
                                                      Hon. Patricia A. Delaney, J.


                                                      Case Nos. 2022CA00022 &
                                                      2022CA00023


                                                      OPINION




 CHARACTER OF PROCEEDINGS:                            Appeal from the Stark County Court of
                                                      Common Pleas, Probate Division, Case
                                                      Nos. 223592 & 227216


 JUDGMENT:                                            Affirmed

 DATE OF JUDGMENT ENTRY:                              November 23, 2022


 APPEARANCES:


 For Appellant                                        Guardian of the Estate of
                                                      Lawrence A. Hagedorn
 ELIZABETH A. BURICK
 1428 Market Avenue, North                            RICHARD R. GUILEY
 Canton, Ohio 44714                                   4670 Douglas Circle, N.W.
                                                      P.O. Box 35697
                                                      Canton, Ohio 44735-5697
Stark County, Case Nos. 2022CA00022 & 2022CA00023                                           2


Hoffman, P.J.
           {¶1}    Appellant Lawrence A. Hagedorn appeals the judgment entered by the

Stark County Common Pleas Court, Probate Division, overruling his motion to terminate

a guardianship over his estate. Appellee is Richard Guiley, the guardian of Appellant’s

estate.

                                           STATEMENT OF THE CASE1

           {¶2}    On June 22, 2015, Appellant was adjudicated incompetent by the Stark

County Probate Court.              Appellee was appointed guardian of Appellant’s estate on

November 16, 2016.

           {¶3}    Appellant filed a motion for a guardianship competency hearing on June 28,

2021. A medical evaluation recommending termination of the guardianship was filed

contemporaneously with the motion, and a guardianship review hearing was held before

a magistrate. The magistrate recommended Appellant begin a six-month probationary

period in order to ascertain if he was capable of managing his affairs without assistance.

           {¶4}    The case came before the trial court for a status conference on January 18,

2022. Based on the evidence presented at the hearing, the trial court found continuation

of the guardianship was in Appellant’s best interests, and overruled his request to

terminate the guardianship via entry filed on January 19, 2022.

           {¶5}    It is from the January 19, 2022 judgment of the trial court Appellant

prosecutes his appeal, assigning as error:




1   A rendition of the facts is unnecessary to our resolution of this appeal.
Stark County, Case Nos. 2022CA00022 & 2022CA00023                                          3


               I. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

        DENIED       THE    APPELLANT’S       REQUEST       TO    TERMINATE        THE

        GUARDIANSHIP.

               II.    THE    TRIAL    COURT      ERRED      IN   CONDUCTING         AN

        EVIDENTIARY HEARING ON APPELLANT’S COMPETENCY WITHOUT

        PROPER NOTICE.



        {¶6}   On February 17, 2022, Appellant filed a praecipe for transmittal of the

transcripts of the hearings held on July 14, 2021, and January 18, 2022. The trial court

notified Appellant the recording of the July 14, 2021 hearing was no longer available, and

no recording was made of the January 18, 2022 hearing. Judgment Entry, March 21,

2022.

        {¶7}   Appellant filed an agreed statement of the record pursuant to App. R. 9(D)

with this Court on May 6, 2022. The App. R. 9(D) statement was signed and approved

by Appellee, but not by the trial judge. App. R. 9(D)(1) states:



               In lieu of the record on appeal as defined in division (A) of this rule,

        the parties, no later than ten days prior to the time for transmission of the

        record under App.R. 10, may prepare and sign a statement of the case

        showing how the issues raised in the appeal arose and were decided in the

        trial court and setting forth only so many of the facts averred and proved or

        sought to be proved as are essential to a decision of the issues presented.

        If the statement conforms to the truth, it, together with additions as the trial
Stark County, Case Nos. 2022CA00022 & 2022CA00023                                              4


       court may consider necessary to present fully the issues raised in the

       appeal, shall be approved by the trial court prior to the time for transmission

       of the record under App.R. 10 and shall then be certified to the court of

       appeals as the record on appeal and transmitted to the court of appeals by

       the clerk of the trial court within the time provided by App.R. 10.



       {¶8}   The agreed statement of the record in the instant case does not comply with

App. R. 9(D)(1). While the statement is signed by the parties, it was not approved by the

trial judge, and the record reflects the statement was not filed with the trial court for review.

Rather, Appellant filed the statement directly with the clerk of the Court of Appeals without

submitting it to the trial court. Thus, the trial court did not review and approve the

statement of the record on appeal, and the statement was not certified to this Court as

the record on appeal, nor transmitted by the clerk of the trial court, as required by App.

R. 9(D)(1). Accordingly, we have no record of what occurred in the trial court properly

before this Court upon which to review Appellant’s assigned errors. We therefore must

presume regularity in the proceedings in the trial court and affirm. See Knapp v. Edwards

Laboratories, 61 Ohio St.2d 197, 198, 400 N.E.2d 384, 385 (1980).
Stark County, Case Nos. 2022CA00022 & 2022CA00023                                    5


       {¶9}   Appellant’s assignments of error are overruled. The judgment of the trial

court is affirmed.




By: Hoffman, P.J.
Wise, John, J. and
Delaney, J. concur




                                            HON. WILLIAM B. HOFFMAN


                                            HON. JOHN W. WISE


                                            HON. PATRICIA A. DELANEY